Citation Nr: 0306063	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  01-03 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for residuals of first degree burns to the face.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of a first degree burn to the right 
hand.

3.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty form July 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims for 
increased (compensable) disability ratings for his service-
connected residuals of burns to the face and a burn to the 
right hand.  The veteran filed a timely appeal to these 
adverse determinations.  It is noted that during the hearing 
the veteran's representative indicated that they would pursue 
a separate claim for service connection for an eye disorder 
with the RO.  According this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's residuals of first degree burn scars of the 
face is manifested by a barely noticeable, slightly 
hyperpigmented area which is not disfiguring, does not cause 
any limitation of functioning, and is essentially 
asymptomatic, with no evidence of any tenderness, adherence, 
ulceration or skin breakdown, elevation or depression of the 
scar, inflammation, edema, abnormal texture, keloid formation 
or underlying tissue loss on repeated examinations.

3.  The veteran's residuals of a first degree burn scar of 
the right hand is manifested by a barely noticeable, slightly 
hyperpigmented area which is not disfiguring, does not cause 
any limitation of functioning, and is essentially 
asymptomatic, with no evidence of any tenderness, adherence, 
ulceration or skin breakdown, elevation or depression of the 
scar, inflammation, edema, abnormal texture, keloid formation 
or underlying tissue loss on repeated examinations.

4.  The veteran has not provided competent evidence that his 
noncompensable service-connected disorders clearly interfere 
with normal employability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
residuals of first degree burn scars to the face have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40 
(2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (as in effect 
both prior to and on August 30, 2002); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159). 

2.  The schedular criteria for a compensable evaluation for 
residuals of a first degree burn scar to the right hand have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 
4.40 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in 
effect both prior to and on August 30, 2002); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159). 

3.  The veteran's claim for a compensable evaluation under 
the provisions of 38 C.F.R. § 3.324 is denied.  38 C.F.R. 
§ 3.324 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims, as well as notice of the specific 
legal criteria necessary to substantiate his claims.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in January 2001, in the statement of 
the case (SOC) issued in April 2001, at the time of a hearing 
before an the undersigned Veterans Law Judge in February 
2002, and in correspondence to the veteran have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in September 2001, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The veteran was again advised of what evidence was needed 
from him versus what evidence VA would attempt to procure in 
a letter from the Board dated in November 2002.  The Board 
finds, therefore, that such documents are in compliance with 
the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claims.  
The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service VA outpatient treatment notes and examination 
reports, including two recent VA dermatological examinations, 
and several personal statements made by the veteran in 
support of his claim.  The veteran testified at a hearing 
before the undersigned Veterans Law Judge in February 2002, 
and a transcript of this testimony has been associated with 
the veteran's claims file.  The RO has obtained all pertinent 
records regarding the issues on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claims.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
veteran's claims.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).

Factual Background

A review of the veteran's service medical records reveals 
that he originally sustained injuries to the face and right 
hand in April 1945, when a fellow servicemember tossed aside 
a unidentified rusty object he had found, which turned out to 
be a small white phosphorus bomb.  The bomb exploded on 
impact with the ground, causing first degree burn injuries to 
the veteran's face and right hand.

The Board observes that VA examinations were conducted 
shortly after the veteran's discharge from the military, in 
June 1950 and July 1953.  On both occasions, the veteran 
complained of significant problems with his burn residuals.  
However, on both occasions the examiners determined that the 
veteran was suffering from no disability whatsoever.  

At the time of examination in June 1950, the veteran 
complained of numbness in his right hand and pain in his face 
after exposure to outside air.  However, examination revealed 
"no evidence of any abnormality whatsoever of the right hand 
or arm," and examination of the face revealed "no scarring 
or any evidence at all of any previous injury," with normal 
appearance and functioning.  The examiner rendered a 
diagnosis of no evidence of any injury to either hand or 
face.

At the time of examination in July 1953, the veteran 
complained only of problems in the right hand, which he 
described as pain and swelling in the arm, as well as peeling 
of the skin.  Findings on examination were as follows:  
"There is no abnormality of the right hand, wrist, or arm.  
The skin is perfectly clear, without any evidence of peeling 
or previous peeling.  Movements of the fingers, wrist, and 
arm are quite normal, and are not limited in any way.  There 
is no swelling of the arm, wrist, or hand, and no pain can be 
elicited, either on pressure or during movement."  The 
examiner rendered a diagnosis of no abnormality found.  The 
examiner further commented that "The examiner feels strongly 
that this veteran has no disability of his arm in any way.  
This was the impression gathered in 1950 at the previous 
examination, and was so stated.  There is no necessity for 
treatment."  

Evidence relevant to the current level of severity of the 
veteran's burn injury residuals includes the report of a VA 
examination conducted in July 1990.  At that time, the 
veteran complained that his face became sore when he used any 
type of soap on it.  He reported that his right hand was 
asymptomatic.  On physical examination, the examiner stated 
"I cannot detect any significant burn residuals."  He did 
note a slight amount of hyperpigmentation over the dorsum of 
the right hand just distal to the wrist, and a small amount 
of hyperpigmentation in the right temple region.  He also 
noted the presence of small pitted scars on both cheeks, 
which were presumed to be acne scars.  There was no loss of 
pigmentation in the face.  The examiner rendered a diagnosis 
of residuals of first degree burns of the face and right 
hand.

The veteran again underwent a VA dermatological examination 
in October 2000.  At that time, the examiner noted that the 
veteran had suffered first degree burns to his right hand and 
the right side of his face in April 1945, when a white 
phosphorus bomb exploded near him.  He also noted that in a 
May 1945 statement, the captain of the medical corps for the 
veteran's battalion opined that this injury "probably will 
not cause permanent or temporary disability."  [The Board 
observes that a copy of this May 1945 document is contained 
in the veteran's claims file.]  The examiner noted that 
symptomatically, the veteran reported that he had experienced 
numbness and tingling over the areas of the scars for 
approximately the last 15 to 20 years.  However, the veteran 
also stated that these symptoms were intermittent and caused 
no functional impairment.  

On physical examination, the veteran was noted to have 2 
scars.  The first was described as an ill-defined, subtle 
area of hyperpigmentation and loss of hair growth involving 
the skin of the right face.  This area was noted to be 
approximately 33 centimeters in length at its longest point 
and 10 centimeters in width at its widest point.  It involved 
most of the right cheek, lateral and posterior to the eye, 
inferiorly to below the mandibular angle.  The area showed no 
evidence of any tenderness, adherence, ulceration or skin 
breakdown, elevation or depression of the scar, inflammation, 
edema, keloid formation or underlying tissue loss.  Texture 
was normal.  This area was noted to be slightly darker than 
the surrounding skin.  No active hair follicles were observed 
in this area.

The second area was described as also being ill-defined, and 
slightly more obvious, including hyperpigmentation and hair 
growth over the dorsum of the right hand and wrist.  It was 
noted to be approximately 11 centimeters in length at its 
longest point and 6 centimeters in width at its widest point, 
extending from approximately 5 centimeters proximal to the 
ulnar styloid distally in a diagonal direction involving the 
dorsum of the thumb, index finger, and the space between the 
two.  This area was nontender and nonadherent, and showed no 
abnormal texture, ulceration or breakdown of the skin, 
elevation or depression of the scar or underlying tissue 
loss.  There was no evidence of any inflammation, edema, or 
keloid formation.  The hyperpigmentation was more evidence in 
this area, and there was hair loss evident as well.  

The examiner stated that there was no limitation of function 
caused by either scar.  He specifically observed that the 
veteran had 5 grip strength in the right hand, which was 
symmetric and equal to the grip strength in the left hand and 
the remainder of his general strength examination.  His 
sensation was intact to deep pressure over both 
hyperpigmented areas, although there was decreased light 
touch to pin prick sensation over these same areas.  In terms 
of facial function, the veteran demonstrated good 
articulation with speech and reported no difficulty with 
mastication.  The examiner diagnosed status post remote burn 
injury to the right face and hand with residual 
hyperpigmentation, loss of normal hair growth, and decreased 
sensation. 

The Board notes that photographs of the veteran's right hand 
and the right side of his face were taken at the time of this 
examination, and have been associated with the veteran's 
claims file.

Also of record are VA inpatient and outpatient treatment 
notes dated from July 1999 to August 2001.  A thorough review 
of these records reveals no evidence of any recorded 
complaints or diagnoses of, or treatment for, the veteran's 
burn scar residuals.

In February 2002, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
time, he testified that he had developed a palsy-like 
condition in his right hand, and was barely able to grip 
anything.  He stated that he had daily pain in the hand, but 
none in his face.  However, he stated that his face itched, 
and that he needed to put salve on his facial scars to stop 
the itching.  He reported that he experienced these symptoms 
"all day, all night."  He reported that that the scar on 
his hand limited the range of motion of his hand, and 
rendered him unable to hold anything at all.  He stated that 
his facial scars itched more in the winter than in the 
summer, and caused a lot of problems shaving.  The veteran 
testified that he was given prescription pain pills for his 
scars, but used only over-the-counter creams, such as 
Vaseline and baby oil, for his scars.  He also stated that he 
had received all of his VA treatment at the Cleveland VAMC, 
and had received no private medical treatment for his scars  
At the time of his hearing he indicated he had no additional 
evidence to submit.

Analysis

I. Residuals first degree burns to the face

The veteran's residuals of first degree burns to the face 
have been evaluated as noncompensably (zero percent) 
disabling under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7800, pursuant to which the severity of 
disfiguring scars of the head, face, or neck is evaluated.  
Under this code section, a noncompensable (zero percent) 
evaluation is warranted when such scars are slight.  A 10 
percent rating is warranted when such scars are moderate and 
disfiguring.  A 30 percent rating is warranted when such 
scars are severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  
Finally, a 50 percent rating is warranted for scars which 
cause a complete or exceptionally repugnant deformity of one 
side of face or marked or repugnant bilateral disfigurement.

Following a review of the evidence, the Board finds that the 
veteran's facial scar is no more than slight in severity.  As 
noted by examiners, the veteran's facial scar is barely 
visible, described by the VA examiner in June 1990 as 
consisting of "a small amount of hyperpigmentation in the 
right temple area," and by the VA examiner in October 2000 
as consisting of a "subtle" area of hyperpigmentation, 
which was "slightly darker than the surrounding skin."  The 
Board has reviewed the photographs of the right side of the 
veteran's face, and agrees with the VA examiner that the 
veteran's facial scar is, at best, "subtle" in appearance, 
and is essentially unnoticeable unless one searches 
diligently to ascertain the scar.  In any case, the Board 
finds that the facial scar is not moderate and disfiguring, 
as contemplated for a higher 10 percent rating.   

The Board notes that effective August 30, 2002, VA revised 
the criteria for evaluating disorders of the skin, as 
codified at 38 C.F.R. §§ 4.118.  See 67 Fed. Reg. 49,590-
49,599 (2002).  Pursuant to Karnas v. Derwinski, 1 Vet. App. 
308 (1991), where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant normally applies, absent 
Congressional intent to the contrary.  Thus, the Board must 
analyze the severity of the veteran's residuals of first 
degree burns to the face under the revised regulations as 
well.

In considering these new criteria, the Board initially notes 
that the RO has not had an opportunity to consider the 
veteran's disorder under these new criteria, as they became 
effective after the veteran's claims were certified and 
forwarded to the Board.  Therefore, the Board must consider 
whether or not the veteran would be prejudiced if the Board 
were to proceed with appellate consideration of the claim 
without first giving the RO the opportunity to consider the 
new skin regulations.

In this regard, the Board notes that in November 2002, the 
Board sent the veteran a lengthy letter advising him of the 
change in the law regarding the evaluation of skin 
disabilities, and enclosed a copy of the new criteria of the 
relevant rating codes, including DCs 7800, 7801, 7802, 7803, 
7804 and 7805 (relating to scars), effective on and after 
August 30, 2002.  The veteran was advised that he was being 
allowed an additional 60 days from the date of the letter to 
respond to the new rating criteria, and that, if he did not 
respond prior to the expiration of the 60-day period, the 
Board would proceed with his appeal at that time.  The 
requisite 60 days have passed, with no response from the 
veteran.  Therefore, the Board finds that since the veteran 
was duly informed of the change in the law, was provided with 
a copy of the revised criteria, and was offered an 
opportunity to present new evidence or argument in response, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim, and a remand would only result in 
needless delay and impose further burdens on the RO, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203, 207 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Under the new criteria of DC 7800, a 10 percent rating is 
warranted for disfigurement of the head, face, or neck with 
one characteristic of disfigurement.  

A 30 percent rating is warranted if there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or, with two or three characteristics of 
disfigurement.  

A 50 percent rating is warranted when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or, with four or five characteristics of 
disfigurement.

Finally, an 80 percent rating is warranted when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or, with six or more 
characteristics of disfigurement.

Note 1 to DC 7800 sets forth the 8 characteristics of 
disfigurement as follows:  scar 5 or more inches (13 or more 
centimeters) in length; scar at least one-quarter inch (0.6 
centimeters) wide at widest point; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 square centimeters); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters); skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  

Note 2 to DC 7800 is not applicable to the veteran's 
situation.  

Note 3 to DC 7800 states that the rater should take into 
consideration unretouched photographs when evaluating under 
the criteria of DC 7800.

The Board again finds that the veteran's facial scar is not 
disfiguring in any way, and that he does not meet the 
criteria for a compensable rating under the revised criteria 
of DC 7800.  As recently as July 1990, the VA examiner stated 
that he could not detect any significant burn residuals on 
visual inspection, and, in fact, the Board notes that at the 
time of VA examinations in the early 1950s, several years 
after discharge, examiners twice indicated that they could 
not even find any scars on close examination.  While the 
veteran appears to meet some of the criteria set forth under 
Note 1 to DC 7800 for evaluating the severity of 
disfigurement, based on the size of the affected areas, the 
Board observes that application of these criteria presupposes 
the very existence of disfigurement to be evaluated.  In this 
case, the Board finds that the veteran's nearly invisible 
scar area is not disfiguring.  VA regulations state that in 
every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).  
Therefore, the Board finds that a noncompensable rating under 
the revised version of DC 7800 is the appropriate rating to 
be assigned under this code.

The Board also notes that this interpretation of DC 7800 is 
consistent with the Supplementary Information contained in 
the final rule implementing the new "Schedule for Rating 
Disabilities; the Skin" which notes that the proposed 
evaluation criteria for rating disfigurement of the head, 
face, or neck "were based...at 10 percent on whether it is 
noticeable on casual inspection, and at zero percent on 
whether it is noticeable, but only on close inspection" and 
the final rule which includes Note (3) under Diagnostic Code 
7800 that instructs to take into consideration unretouched 
color photographs when evaluating these criteria. 67 Fed. 
Reg. at 49,590 (2002).  The Board finds that the veteran's 
facial scar is not productive of disfigurement such that a 
compensable rating would be appropriate under the revised 
version of DC 7800.
 
The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related code 
sections under either the former or the revised rating codes.  
Under the former rating codes for evaluating skin 
disabilities, the Board notes that the veteran is not 
suffering from third degree burn scars, as contemplated by DC 
7801, or from second degree burn scars, as contemplated by DC 
7802.  In addition, the evidence does not indicate that the 
veteran's scars are poorly nourished with repeated 
ulceration, as is contemplated by the criteria of DC 7803, or 
are tender and painful on objective demonstration, as is 
required for an evaluation under DC 7804.  Finally, the Board 
has considered the application of DC 7805, which provides for 
the evaluation of scars based on limitation of function of 
the part affected.  However, given the repeated and 
consistent comments by all examiners that the veteran's 
facial scar causes no limitation of function whatsoever, a 
rating under this code section would not result in a higher 
rating.  In this regard, the Board also notes that at the 
time of the VA examination in October 2000, the veteran 
himself conceded that his scars caused no functional 
impairment.

Considering the revised rating codes for evaluation skin 
disabilities, there is no evidence that the veteran's right 
hand scar is deep or causes limited motion, as contemplated 
by DC 7801.  The Board has considered the application of the 
revised version of DC 7802, pursuant to which the severity of 
scars which are superficial, are located on an area other 
than the head, face, or neck, and do not cause limited motion 
are evaluated.  However, this code applies only to scars 
which are 929 square centimeters or more in area.  As the 
veteran's facial scar is significantly smaller than this, an 
evaluation under DC 7802 is not appropriate.  The Board 
observes that the veteran's scar is neither unstable, as 
contemplated under DC 7803, or painful on examination, as 
contemplated by DC 7804.  Finally, the Board observes that 
the new version of DC 7805, which provides for the evaluation 
of scars based on limitation of function of the part 
affected, is identical to the former version of DC 7805, and 
would not provide for a higher rating for the reasons 
described above.  

Therefore, the Board determines that an increased 
(compensable) rating for the veteran's residuals of first 
degree burns to the face is not supported by the evidence, 
and his claim for such an increase must be denied.

II.  Residuals of a first degree burn to the right hand

The veteran's residuals of a first degree burn to the right 
hand have been evaluated as noncompensably (zero percent) 
disabling under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7805, pursuant to which the severity of 
scars is rated.  DC 7805 states that scars are to be rated 
based on limitation of function of the part affected.  A 
review of the evidence described above reveals no evidence 
that the only identified residuals of the veteran's inservice 
burn injury to the right hand, i.e., a small slightly 
hyperpigmented scar area, is symptomatic in any way, or 
affects the functioning of any part.  On the contrary, the 
scar has been found to be well healed and barely noticeable, 
with no tenderness, adherence, ulceration or skin breakdown, 
elevation or depression, keloid formation, inflammation, 
edema, or underlying tissue loss, and has specifically and 
repeatedly been found not to affect the functioning of the 
right hand.  The Board acknowledges that the veteran has 
testified that his right hand scar caused a palsy-like 
condition in his right hand of such severity that he was 
completely unable to grip or hold anything with the hand, and 
that the scar caused daily pain.  However, these complaints 
are not only wholly inconsistent with the findings of 
repeated examinations of the scar since service, but also 
with the veteran's own report of functional impairment at the 
time of VA examinations in July 1990 and again in October 
2000.  In any case, the examiner who performed the October 
2000 examination specifically found that the veteran had no 
reduction in grip strength in the right hand, with no 
limitation of function caused by the scar.  He also noted 
that the scar was fully healed and nontender.  As no 
limitation of function is present, there is no basis for the 
assignment of a compensable evaluation.  Thus, the Board 
finds that a noncompensable (zero percent) rating under DC 
7805 is the maximum rating warranted under this code 
sections.

The Board observes that the revised version of DC 7805, as 
effective on and after August 30, 2002, is precisely 
identical to the prior version of DC 7805, such that a rating 
under this revised version would not result in a higher 
rating.

The Board has also considered whether the veteran is entitled 
to a higher rating under the criteria of other, related DC 
sections.  The veteran is not entitled to a compensable 
rating under the provisions of DC 7800, either under the old 
or the revised version, as this scar is not located on his 
head, face, or neck.  In addition, the Board finds that 
rating the veteran's scar of the right hand under either the 
former or revised versions of DCs 7801, 7802, 7803, or 7804 
would not result in a higher rating, for the same reasons set 
forth above for the veteran's facial scar, since the findings 
for both scars have consistently been virtually identical.  
Essentially, given the almost complete lack of any findings 
on examinations, a compensable rating is not warranted under 
any of these codes.

III.  Conclusion for increased rating claims

In reaching the foregoing decisions to deny increased 
(compensable) ratings for the two disabilities at issue, the 
Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) (2002).  In this 
regard, however, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that these disabilities resulted in frequent 
periods of hospitalization, or have adversely affected his 
employment.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that a remand to the RO, for referral of 
these issues to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 

IV.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324

Pursuant to the provisions of 38 C.F.R. § 3.324 (2001), 
whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities, the rating agency 
is authorized to apply a 10 percent rating, but not in 
combination with any other rating.

Rating decisions have established that the veteran is service 
connected for the following disorders, each rated as 
noncompensably disabling: residuals of first degree burns to 
the face and residuals of a first degree burn to the right 
hand.  However, a review of the evidence reveals nothing 
which would indicate that the veteran's noncompensable 
service-connected disabilities have interfered with normal 
employability.  The evidence indicates that the veteran 
voluntarily retired from his job as a cement finisher in 
1975.  The veteran has offered no evidence - and, indeed, has 
not contended - that this retirement was in any way related 
to his burn residuals, or that any efforts to procure 
employment since that time have been hindered by his burn 
residuals.  On the contrary, as recently as October 2000 the 
veteran told a VA examiner that his scars "cause no 
functional impairment."  This is consistent with all 
examinations of the veteran's scars conducted since the time 
of his discharge from the military in 1945, all of which have 
noted extremely minimal, if any, findings relating to his 
inservice burns.  The Board has thus been unable to identify 
any evidence that the veteran has ever been hindered in his 
attempts to procure work due to his service-connected 
disorders, or even any clear allegation of such.  Therefore, 
in the absence of evidence of evidence of clear interference 
with normal employability, the veteran's claim for a 10 
percent rating under 38 C.F.R. § 3.324 must be denied.


ORDER

An increased (compensable) disability rating for residuals of 
first degree burns to the face is denied.

An increased (compensable) disability rating for residuals of 
a first degree burn to the right hand is denied.

A compensable evaluation based on multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 is 
denied.


	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

